DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The indicated allowability of claim 10 is withdrawn in view of the previously discovered reference(s) to Merlin et al (US Publication 2015/0063258 A1).  Rejections based on the cited reference(s) follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 4, 5, 11-14, 17, and 18 are rejected under 35 U.S.C. 103 as being
unpatentable over Seok et al (US Publication 2016/0113034 A1) in view of Merlin et al
(US Publication 2015/0063258 A1).
Regarding to claims 1 and 14, Seok discloses a communication apparatus 1 (fig.

Seok fails to teach for the wireless communication resource information includes information related to a frequency resource, time, and spatial streams.
However, Merlin discloses a communication apparatus 110 (fig. 1) for transmitting a trigger frame 900 (fig. 9) to include information related to a frequency resource 940, time 936, and spatial streams 934 (page 7 paragraph 0073).
Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to arrange for trigger frame information as taught by Merlin into Seok’s system to improved uplink transmissions for plurality terminals.
Regarding to claims 4 and 17, Seok discloses the wireless communication resource information includes information related to a frequency resource and information related to a spatial stream (page 17 paragraph 0227).
Regarding to claims 5 and 18, Seok disclose the attribute information related to the transmission of the response uplink frame includes attribute information of a transmission apparatus performing the transmission of the response uplink frame (pages 13-14 paragraph 00182).
Regarding to claim 11, Seok discloses the communication resource information includes information indicating information requested to be stored in the response uplink frame transmitted in response to the trigger frame (page 18 paragraph 0237).
Regarding to claim 12, Seok discloses a communication apparatus 1 (fig. 1; STA), comprising: a memory 40; and processing circuitry 10 configured to control 
0261), wherein the attribute information related to the transmission of the response uplink frame includes information related to an attribute of the response uplink frame, and the attribute of the response uplink frame includes a type of frame (page 22 
Seok fails to teach for the wireless communication resource information includes information related to a frequency resource, time, and spatial streams.
However, Merlin discloses a communication apparatus 120 (fig. 1) for receiving a trigger frame 900 (fig. 9) to include information related to a frequency resource 940, time 936, and spatial streams 934 (page 7 paragraph 0073).
Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to arrange for trigger frame information as taught by Merlin into Seok’s system to improved uplink transmissions for plurality terminals.
Regarding to claim 13, Seok discloses the attribute information related to the transmission of the response uplink frame includes attribute information of a transmission apparatus performing the transmission of the response uplink frame (pages 13-14 paragraph 0182), and the processing circuitry is configured to control transmission of the response uplink frame in a case where the attribute information of the communication apparatus corresponds to the attribute information of the transmission apparatus (page 14 paragraph 1083); and/or control transmission of a frame in which an attribute of the frame corresponds to an attribute of the response uplink frame as the response uplink frame.
Allowable Subject Matter
Claim 21 is allowed.
Claims 2, 3, 6-9, 15, 16, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duc T Duong whose telephone number is (571)272-3122. The examiner can normally be reached Mon-Fri; 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DUC T DUONG/Primary Examiner, Art Unit 2467